DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on July 27, 2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-147690 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “long object”.  The limiting effect of the recitation is unclear.  The term “long” is a relative term that leaves the metes and bounds of the claim unclear. Claims 2-5 are rejected as dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herridge et al. (US 5,660,922).
Regarding claim 1, Herridge et al. teach an apparatus for producing a thermoplastic adhesive product (Abstract) comprising and extruder configured to extrude a long object through a discharge hole of an extruder, the long object being made of a thermoplastic adhesive and having a sheet shape (col. 3, lines 3-21; col. 4, lines 1-52; col. 5, lines 5-60 - disclosed pressure sensitive adhesives are thermoplastic adhesives, such as hot melt adhesives; col. 7, lines 1-17; col. 7,line 18-col. 9, lines 8; Example 1; Figure 2); cooling equipment configured to cool the long object thus extruded from the extruder(col. 2, lines 50-53; col. 3, lines 3-21; col. 9, lines 8-12); and a winder configured to wind the long object thus cooled by the cooling equipment (col. 3, lines 19-21; col. 9, lines 30-37).  
As to claim 4, Herridge et al. teach no cutting mechanism is provided for cutting the long object which has not yet been wound (Figure 2 – product travels from the extruder to the winder (180) without being cut; col. 9, lines 30-37).
As to claim 5, Herridge et al. teachAttorney Docket No.: HARAK-37418.251 the extruder is a co-extruder (col. 7, lines 35-59; Example 1).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennard et al. (US 5,470,656).
Regarding claim 1, Kennard et al. teach an apparatus for producing a thermoplastic adhesive product (Abstract) comprising an extruder configured to extrude a long object through a discharge hole of an extruder, the long object being made of a thermoplastic adhesive and having a string shape (Abstract; Figure 3A; col. 2, lines 40-49; col. 2, line 62-col. 3, line 25; col 4, lines 50-54); cooling equipment configured to cool the long object thus extruded by the extruder (Figure 1 (24); col. 2, lines 40-49; col. 3, line 49); and a winder configured to wind the long object thus cooled by the cooling equipment (Figure 1 (40) (44); col. 2, lines 40-49).  
As to claim 4, Kennard et al. teach no cutting mechanism is provided for cutting the long object which has not yet been wound (Figure 1 – product travels from the extruder, to the cooling equipment to the winder without being cut).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Herridge et al. (US 5,660,922), as applied to claims 1, 4 and 5 above, and further in view of any one of Shepard (US 2011/0253289), Nissel (US 6,375,452), Masuda et al. (US 2010/0178496) or Yun et al. (US 2010/0055426).
As to claims 2 and 3, Herridge et al. teach the apparatus set forth above.  Herridge et al. are silent as to the winding tension and winding speed and system capability of the extruded long object.
However, each of Shepard (paragraph [0050]), Nissel (col. 6, lines 6-15), Masuda et al. (paragraph [0144]) and Yun et al. (paragraph [0062]) individually teach and suggest analogous methods and apparatuses wherein the winding tension and/or winding speed are disclosed as variables known to be optimized through routine experimentation and as result effective variables in order to facilitate effective production of articles by extrusion.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Herridge et al. with any one of the secondary references and to have controlled the winding tension and/or speed to a desired value, including to values within the claimed ranges (e.g. provided the capability to achieve values within the claimed range), in the method and apparatus of Herridge et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively winding the product in a suitable manner to produce a final wound product. The selection of a specific tension and speed and the design of a system capable of providing desired tensions and speeds would have been determined through routine experimentation in order to effectively wind the extruded article (e.g. without tearing it or changing dimensions with too much tension or speed vs not being able to wind it with too little tension or speed; to coordinate winding tension and speed with desired production rates; without introducing creases in the product) and is understood to be a result effective variable as set forth in the references and as would be recognized by one having ordinary skill in the art.    

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herridge et al. (US 5,660,922), as applied to claims 1, 4 and 5 above, and further in view of Tach et al. (US 2014/0144578).
As to claim 2, Herridge et al. teach the apparatus set forth above.  Herridge et al. are silent as to the winding tension and system capability of the extruded long object.
However, Tach et al. teach and suggest an analogous method wherein the winding tension is disclosed as being optimized through routine experimentation and as result effective variables in order to facilitate effective winding of an adhesive tape product (paragraphs [0027] and [0028]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Herridge et al. and Tach et al. and to have controlled the winding tension to a desired value, including to values within the claimed ranges, in the method and apparatus of Herridge et al., as suggested by Tach et al., for the purpose, as suggested by Tach et al., of effectively winding the product in a suitable manner to produce a final wound product that does not have creases or that does not telescope. Tach et al. teach that the winding tension effects creasing and telescoping.  As such, winding tension is a result effective variable that would have been readily optimized through routine experimentation. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kennard et al. (US 5,470,656), as applied to claims 1 and 4 above, and further in view of any one of Shepard (US 2011/0253289), Nissel (US 6,375,452), Masuda et al. (US 2010/0178496) or Yun et al. (US 2010/0055426).
As to claims 2 and 3, Kennard et al. teach the apparatus set forth above.  Kennard et al. are silent as to the winding tension and winding speed and system capability of the extruded long object.
However, each of Shepard (paragraph [0050]), Nissel (col. 6, lines 6-15), Masuda et al. (paragraph [0144]) and Yun et al. (paragraph [0062]) individually teach and suggest analogous methods wherein the winding tension and/or winding speed are disclosed as variables known to be optimized through routine experimentation and as result effective variables in order to facilitate effective production of articles by extrusion.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kennard et al. with any one of the secondary references and to have controlled the winding tension and/or speed to a desired value, including to values within the claimed ranges (e.g. providing a system capable of achieving the claimed tension and winder speeds), in the method and apparatus of Kennard et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively winding the product in a suitable manner to produce a final wound product. The selection of a specific tension and speed would have been determined through routine experimentation in order to effectively wind the extruded article (e.g. without tearing it or changing dimensions with too much tension or speed vs not being able to wind it with too little tension or speed; to coordinate winding tension and speed with desired production rates; without introducing creases in the product) and is understood to be a result effective variable as set forth in the references and as would be recognized by one having ordinary skill in the art.    

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kennard et al. (US 5,470,656), as applied to claims 1 and 4 above. Note: this is an alternative rejection of claim 6.
As to claim 6, Kennard et al. teach the apparatus set forth above.  Further, Kennard et al. suggest controlling the line speed (which would include controlling the winder speed) in order to control the amount of resin on the strand (col. 3, lines 40-44).  Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the rotation sped of the winder/line speed while practicing the method and utlilizing the apparatus of Kennard et al., for the purpose, as suggested by Kennard et al., of controlling the amount of resin on the strand.  Determining the optimum value for a result effective variable is prima facie obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose applicable thermoplastic adhesive extrusion methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742